DISSENT
MCKEIG, Justice
(dissenting).
The plain language of Minn. R. Evid. 1101(b) exempts “sentencing” from the scope of the Minnesota Rules of Evidence. Because “sentencing” clearly includes the determination of restitution, the Rules of Evidence do not apply to restitution hearings. Accordingly, I respectfully dissent from the majority’s decision, which misinterprets Rule 1101(b) in a manner that will prove burdensome to parties, victims, and district courts.
FACTS
Berry Alan Willis was convicted of aggravated forgery. At Willis’s sentencing, the district court told Willis that it would allow the State and the victims 90 days to enter any restitution requests. The State entered its request, and the district court ordered Willis to pay restitution to the victims of his crime. Willis requested a restitution hearing under Minn. Stat. § 611A.045, subd. 3(b) (2016).
At the hearing, Willis objected to several pieces of evidence on the basis that they were inadmissible under the Rules of Evidence. The district court overruled Willis’s objections, concluding that the Rules of Evidence do not apply to restitution hearings. The district court filed a revised restitution order, and Willis appealed, arguing that the court’s order was based on inadmissible evidence. The court of appeals affirmed, concluding that section 611A.045 restitution hearings are part of “sentencing,” and therefore, under Minn. R. Evid. 1101(b), the Rules of Evidence do not apply to such proceedings. We granted review.
ANALYSIS
“We interpret procedural rules de novo.” In re Welfare of S.M.E., 725 N.W.2d 740, 742 (Minn. 2007). “When construing procedural rules, we look to the plain language of the rule and its purpose.” Id. ‘Words and phrases are construed according to rules of grammar and according to their common and approved usage.” State v. Dahlin, 753 N.W.2d 300, 306 (Minn. 2008) (citation and internal quotation marks omitted).
Rule 1101(b) exempts from the scope of the Rules of Evidence “[miscellaneous proceedings,” including:
Proceedings for extradition or rendition; probable cause hearings; sentencing, or granting or revoking probation; issuance of warrants for arrest, criminal summonses, and search warrants; and proceedings with respect to release on bail or otherwise.
Minn. R. Evid. 1101(b)(3) (emphasis added), Although the rule refers to some specific “proceedings” and “hearings,” it more generally exempts “sentencing” from the reach of the Rules of Evidence. Id.
*650We have never directly addressed the issue in this case: whether the word “sentencing” in Minn. R. Evid. 1101(b)(3) includes restitution hearings. But in State v. Borg, we concluded that the word “sentence” in Minn. R. Crim. P. 28.04 encompasses restitution. 834 N.W.2d 194, 197 (Minn. 2013). We found persuasive the fact that the Legislature has authorized courts to “sentence the defendant ... to payment of court-ordered restitution.” Id, (emphasis added) (quoting Minn. Stat. § 609.10, subd. 1(a)(6) (2016)). We also noted that we had previously considered restitution to be part of a defendant’s sentence. Id.; see State v. Gaiovnik, 794 N.W.2d 643, 652 (Minn. 2011) (holding that “the district court did not err in ordering [the defendant] to pay restitution ... as pari of Ms sentence” (emphasis added)). We did not limit our holding to restitution imposed at the initial sentencing hearing, but concluded that restitution is part of a defendant’s sentence even if it is determined at a separate restitution hearing. Borg, 834 N.W.2d at 197-98.
The majority contends that Borg is “not helpful to our analysis,” splitting the finest of hairs between “the act of imposing” restitution and the restitution hearing authorized by section 611A.045. Instead, the majority relies on our statement in State v. Sanchez-Sanchez that “[t]he word ‘sentencing’ is not superfluous because it still refers to the proceeding at which a judge listens to the parties’ sentencing arguments; considers all the relevant facts, including the special verdicts returned at an earlier Blakely trial; and then announces the sentence.” 879 N.W.2d 324, 330 (Minn. 2016). But in holding that “sentencing” retained meaning, we did not purport to provide the exclusive definition of it.
Although the majority contends that dictionaries support this “definition,” both common and legal dictionaries define “sentencing” much more broadly than our statement in Sanchez-Sanchez, referring simply to the imposition of a sentence. See Sentencing, Black’s Law Dictionary (10th ed. 2014) (defining “sentencing” as “[t]he judicial determination of the penalty for a crime”); The American Heritage Dictionary of the English Language 1597 (5th ed. 2011) (defining the verb form of “sentence” as “[t]o impose a' sentence on”); Webster’s Third New International Dictionary 2068 (2002) (defining the verb form of “sentence” as “to condemn to penalty or punishment” or “to pronounce [a] sentence on”). Because we have recognized that restitution is part of a defendant’s sentence, a hearing to determine restitution is as much a part of the imposition of a sentence as a hearing to determine the rest of the defendant’s sentence.
Further, many other jurisdictions, including the federal courts, adhere to procedural rules excluding “sentencing” from their reach. See, e.g., Fed. R. Evid. 1101(d)(3) (excluding “miscellaneous, proceedings” including “sentencing” from the scope of the Federal Rules of Evidence). The majority’s decision departs from the unanimous opinion of the many state supreme courts and federal appellate courts that have determined—either explicitly or implicitly—that the exclusion of “sentencing” from the scope of their rules of evidence encompasses restitution, hearings.1
*651The majority relies on our decisions in Sanchez-Sanchez and Rodriguez to conclude that “sentencing” does not encompass restitution hearings. See Sanchez-Sanchez, 879 N.W.2d at 324; State v. Rodriguez, 754 N.W.2d 672 (Minn. 2008). These cases had nothing to do with restitution, but rather required us to determine whether “sentencing” under Minn. R. Evid. 1101(b) encompasses Blakely and Apprendi sentencing trials, during which the court does not determine or impose any sentence, but must find aggravating factors beyond a reasonable, doubt. Sanchez-Sanchez, 879 N.W.2d at 330; Rodriguez, 754 N.W.2d at 683; see Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004); Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). In concluding that the Rules of Evidence apply to these proceedings, we distinguished “an ordinary- sentencing hearing” from “a sentencing trial where adjudicatory facts - are determined.” Sanchez-Sanchez, 879 N.W.2d at 329 (emphasis added). “At a sentencing hearing, counsel for each party tries to persuade the district court why a particular sentence is appropriate.” Id. Conversely, sentencing trials are “functionally the same as a criminal defendant’s trial during the adjudication-of-guilt phase,” requiring the State to prove the existence of aggravating factors beyond a reasonable doubt. Id. at 330.2
The sentencing trials- discussed in Rodriguez and Sanchez-Sanchez are not analo*652gous to restitution hearings. Unlike sentencing trials, restitution hearings are not functionally equivalent to criminal trials. Rather, they are a type of sentencing hearing during which “counsel for each party tries to persuade the district court why a particular [financial] sentence is appropriate.” Sanchez-Sanchez, 879 N.W.2d at 329; see Minn. Stat. § 609.10, subd. 1(a)(6) (authorizing courts to “sentence the defendant ... to payment of court-ordered restitution”). The court need not find adjudicative facts regarding the defendant’s culpability beyond a reasonable doubt. Instead, the court “consider[s]” factors, including the victim’s costs and the defendant’s financial situation, to determine the appropriate monetary penalty. Minn. Stat. § 611A.045, subd. 1 (2016). The State need only prove the victim’s costs by a preponderance of the evidence. Id., subd. 3 (2016). “The fact that restitution may require new evidence unnecessary for the adjudication of guilt” is “not a sufficient justification for greater procedural protection,” because “[a]ll forms of sentencing require the court to consider new evidence.” State v. Tuttle, 460 N.W.2d 157, 160 (S.D. 1990) (emphasis added).
Finally, the majority’s misinterpretation of Minn. R. Evid. 1101(b) results in unreasonable consequences for parties, victims, and district courts. Parties and district courts will be forced to stretch their resources even thinner to accommodate restitution trials. And victims who have often endured traumatic violence at the hands of the defendant will be required to face their aggressors to testify, not only at trial, but again at a restitution trial.
Most absurdly, courts will be forced to waste additional time determining to which sentencing proceedings the Rules of Evidence apply, an exercise that will often prove confusing in practice. If restitution is argued at the same hearing during which the rest of the defendant’s sentence is determined,3 the court must distinguish among arguments that require the application of the Rules of Evidence and those that do not—-within the space of a single proceeding.4 And although the Rules of Evidence now clearly apply to restitution hearings requested by the defendant under section 611A.045, subdivision 3, it is less clear whether they also apply to a restitution hearing that a court orders for its own scheduling or information-gathering purposes. This confusion cannot be what the drafters intended.
In sum, the plain language of Minn. R. Evid. 1101(b) excludes restitution hearings, as part of “sentencing,” from the scope of the Minnesota Rules of Evidence. I therefore respectfully dissent from the decision of the majority holding otherwise.

. Five federal circuit courts of appeals have concluded that the Federal Rules of Evidence -do not apply to restitution heárings because they do not apply to "sentencing.” United States v. Adejumo, 848 F.3d 868, 870-71 (8th Cir. 2017); United States v. Gushlak, 728 F.3d 184, 197 n.10 (2d Cir. 2013); United States v. Yeung, 672 F.3d 594, 606 (9th Cir. 2012), abrogated on other grounds by Robers v. United States, — U.S. —, 134 S.Ct. 1854, 188 L.Ed.2d 885 (2014); United States v. Ogden, 685 F.3d 600, 606 (6th Cir. 2012); United *651States v. Sunrhodes, 831 F.2d 1537, 1544 (10th Cir. 1987).
Six state supreme courts have also interpreted substantially similar procedural rules excluding "sentencing” from the reach of their rules of evidence to encompass restitution hearings. See Ex parte Stutts, 897 So.2d 431, 434 (Ala. 2004) (applying to a restitution hearing a rule that allows a court to consider ''[a]ny evidence that the court deems to have probative value” at a sentencing hearing); State v. Aragon, 374 Mont. 391, 321 P.3d 841, 844 (Mont. 2014) (holding that its rules of evidence do not apply to restitution hearings); Schwab v. State, 126 Nev. 754, 367 P.3d 817 (Nev. 2010) (same, reasoning that "restitution is a sentencing determination”); In re James C., 871 A.2d 940, 943 (R.I. 2005) (same); State v. Weeks, 61 P.3d 1000, 1004 (Utah 2002) (same, reasoning that "a restitution hearing clearly qualifies" as a sentencing proceeding); State v. Morse, 197 Vt. 495, 106 A.3d 902, 906-07 (2014) (same, because “[r]estitution is part of sentencing”).
And other states have determined outside of any specific rule that restitution hearings, as part of sentencing, do not require the strict application of their rules of evidence. See State v. Gulledge, 326 S.C. 220, 487 S.E.2d 590, 594 (1997) (reasoning that "[a] restitution hearing is part of the sentencing proceeding” to which its rulés of evidence do not apply); State v. Tuttle, 460 N.W.2d 157, 160 (S.D. 1990) (concluding that due process did not require that its rules of evidence apply at restitution hearings because "[r]estitution is similar to other criminal sanctions and requires no greater procedural protections than those normally employed in sentencing”); see also Franco v. State, 918 A.2d 1158, 1161 (Del. 2007) (holding that a defendant does not have the right to confront witnesses at a restitution hearing because the "procedural protections afforded a convicted defendant at sentencing are less stringent than the protections afforded a presumptively innocent defendant at a trial on the issue of guilt” (emphasis.added)).
Despite the many jurisdictions that follow a similar rule excluding "sentencing” from the scope of their rules of evidence, I found, no case in which a federal court of appeals or state supreme court has adopted the position the majority takes today.


. In Rodriguez, we also noted that sentencing trials were a new concept not in existence when Rule 1101 was promulgated in 1977. 754 N.W.2d at 684 n.8. Here, although the statute establishing restitution hearings was enacted after 1977, the concept of restitution was established well before that time. See State ex rel. Ahern v. Young, 273 Minn. 240, 141 N.W.2d 15, 16 (1966) (recognizing that a defendant could be ordered to pay restitution). Thus, the drafters of the Rules of Evidence likely intended the broad term “sentencing” to encompass the determination of restitution,


. Although section 611A.045, subdivision 3(b) requires a defendant to submit a written request for a restitution hearing, subdivision 3(a) contemplates that challenges to restitution may take place during the sentencing hearing. See Minn. Stat. § 611A.045, subd. 3(a) ("At the sentencing, dispositional hearing, or hearing on the restitution request, the offender shall have the burden to produce evidence if the offender intends to challenge the amount of restitution....”); see also Minn. Stat. § 611A.04, subd. 1(a) (2016) (“At the sentencing or dispositional hearing, the court shall give the offender an opportunity to respond to specific items of restitution and their dollar amounts in accordance with the procedures established in section 611A.045, subdivision 3.”)


. Indeed, courts must even determine which restitution arguments require application of the Rules of Evidence. See Gaiovnik, 794 N.W.2d at 646-49 (holding that section 611A.045, subdivision 3 only governs challenges to the "amount or type of restitution,” and not to related challenges such as the court’s authority to order restitution).